480 So.2d 705 (1985)
Rodolfo Tiofilo JIMENEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 85-1251.
District Court of Appeal of Florida, Third District.
December 31, 1985.
*706 Bennett H. Brummer, Public Defender, and Richard F. Rendina, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Mark J. Berkowitz, Asst. Atty. Gen., for appellee.
Before HUBBART, BASKIN and JORGENSON, JJ.
PER CURIAM.
The defendant Rodolfo Tiofilo Jimenez' conviction of trafficking in cocaine is affirmed. We find no merit in the four points raised by the defendant for reversal. First, no error was committed in denying the defendant's motion to suppress as the record plainly establishes that the defendant abandoned the luggage which the police searched herein, see State v. Jones, 454 So.2d 774 (Fla. 3d DCA 1984); State v. Oliver, 368 So.2d 1331 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1200 (Fla. 1980). Second, no error was committed in ruling that certain similar crimes evidence could be used to impeach the defendant because the defendant did not elect to testify in this cause and the said impeachment evidence was never introduced below, see Luce v. United States, ___ U.S. ___, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984). Third, no error is presented in the denial of the defense-requested jury instruction because same was adequately covered by the court's general instructions to the jury. Driver v. State, 46 So.2d 718, 719-20 (Fla. 1950); Register v. State, 44 So.2d 73, 74 (Fla. 1950). Fourth, no reversible error is shown based on the trial court's denial of a motion for mistrial as the prosecutor's comments to the jury were not that egregious. Cobb v. State, 376 So.2d 230, 232 (Fla. 1979).
Affirmed.